      Case 3:21-mj-01266-JBT Document 10 Filed 04/27/21 Page 1 of 2 PageID 20




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                                      CASE NO: 3:21-mj-1266-JBT

JEFFREY REGISTER


                                          ORDER

         The Defendant appeared before this Court pursuant to Rule 5(c)(3),

Fed.R.Crim.P., having been arrested on a warrant issued by the District of Columbia.

The Defendant was advised of the charges, rights, maximum penalties and of his right to

counsel.

         The Defendant appeared with counsel and freely, voluntarily, knowingly and

intelligently waived his right to an identity hearing. Accordingly, it is hereby ORDERED:

         1.    The Defendant, having been released on conditions, is directed to appear

before the Honorable G. Michael Harvey, United States Magistrate Judge, on April 30,

2021 at 1:00 p.m., via Zoom videoconference.

         2.    The Clerk of Court shall transmit to the District of Columbia any appropriate

documentation from the file and then close this file.

         DONE AND ORDERED in Jacksonville, Florida this 27th day of April, 2021.
   Case 3:21-mj-01266-JBT Document 10 Filed 04/27/21 Page 2 of 2 PageID 21




Copies to:
Asst. U. S. Attorney (Taylor)
Federal Public Defender
U. S. Marshals Service
U. S. Pretrial Services
Defendant
